Exhibit 10.1 Option Number: [ ] CESCA THERAPEUTICS INC. Notice of Grant of Stock Options and Option Agreement [NAME] [ADDRESS] Dear Participant: Pursuant to the terms and conditions of the Cesca Therapeutics Inc. 2016 Equity Incentive Plan (as amended from time to time, the “Plan”), you have been granted an [Incentive/Non-Qualified] Stock Option to purchase [] shares of common stock (the “Option”) as outlined below. Granted To: [NAME] Grant Date: [GRANT DATE] Options Granted: [] Exercise Price per Share: $[] Expiration Date: [EXPIRATION DATE] Vesting Schedule: [LIST EACH SPECIFIC TRANCHE AMOUNT AND THE VESTING DATES OR DESCRIBE OTHER APPLICABLE VESTING SCHEDULE] Any portion of this Option not exercised prior to the Expiration Date will become null and void. This Option grant is subject to all of the Terms and Conditions attached hereto and incorporated herein by reference. The capitalized terms used in this Option will have the same meanings as set forth in the Plan. A Summary of the Plan and a copy of the Plan is provided herewith. CESCA THERAPEUTICS INC. PARTICIPANT By: (signature) (signature) Corporate Secretary Date: Date: Notice: All notices to be given by either party to the other will be in writing and may be transmitted by overnight courier; or mail, registered or certified, postage prepaid with return receipt requested; or personal delivery; or facsimile transmission, provided , however , that notices of change of address or facsimile number will be effective only upon actual receipt by the other party. Notices will be delivered to Cesca Therapeutics Inc., 2711 Citrus Road, Rancho Cordova, California 9574 2, Attn: Corporate Secretary and to the Participant at the last known address of the Participant as provided to Cesca Therapeutics Inc. Terms And Conditions Of Option Agreement Cesca Therapeutics Inc. is referred to as “Company” and the person to whom the Option is granted is referred to as “ Participa nt” . 1.
